Opinion issued February 4, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00765-CV
                          ———————————
     IN RE CALTON & ASSOCIATES, INC., WESTPARK WEALTH
     ADVISORS, INC., AND CHRISTOPHER D. GAMMON, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators Calton & Associates, Inc., Westpark Wealth Advisors, Inc., and

Christopher D. Gammon filed a petition for writ of mandamus asking this Court to

order respondent, the Honorable Kyle Carter, to vacate his order compelling
discovery responses and to rule on their pending motion to compel arbitration.1

We deny the petition. We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




1
      The underlying case is Ralph Auguillard, on behalf of his IRA, Reginald Bardin,
      on behalf of his IRA, Stephen Driscoll, on behalf of his IRA, Kathrine Driscoll, on
      behalf of her IRA, Van Russell, on behalf of his IRA, Jeffrey Rombs, on behalf of
      his IRA, Michael Rombs, on behalf of his IRA, and Ronnie Rombs, on behalf of his
      IRA, cause number 2019-79102, pending in the 125th District Court of Harris
      County, Texas, the Honorable Kyle Carter presiding.
                                           2